UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-2188


AMBER BEN-DAVIES,

                     Plaintiff - Appellant,

              v.

BLIBAUM & ASSOCIATES, P.A.,

                     Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore. J.
Frederick Motz, Senior District Judge. (1:16-cv-02783-JFM)


Submitted: March 10, 2017                                          Decided: June 1, 2017


Before SHEDD, KEENAN, and FLOYD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


E. David Hoskins, Doris N. Weil, THE LAW OFFICES OF E. DAVID HOSKINS, LLC,
Baltimore, Maryland, for Appellant. Samuel Blibaum, Nina Basu, BLIBAUM &
ASSOCIATES, PA, Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Amber Ben-Davies appeals the district court’s order granting Defendant Blibaum &

Associates, P.A. (Blibaum)’s Fed. R. Civ. P. 12(b)(1) motion and dismissing her civil

action for lack of subject matter jurisdiction. Ben-Davies’ complaint alleged violations of

the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. §§ 1692-1692p (2012), the

Maryland Consumer Debt Collection Act (MCDCA), Md. Code Ann., Com. Law,

§§ 14-201 to 14-204 (LexisNexis 2013 & Supp. 2016), and the Maryland Consumer

Protection Act (MCPA), Md. Code Ann., Com. Law, §§ 13-101 to 13-501 (LexisNexis

2013 & Supp. 2016). The district court dismissed the FDCPA count for lack of standing

under Article III of the Constitution, concluding that Ben-Davies had not established an

injury in fact. The court also dismissed the MCDCA and MCPA claims for lack of

supplemental jurisdiction. Ben-Davies appeals and challenges the district court’s ruling on

Article III standing. We vacate and remand for further proceedings.

                                               I.

                                              A.

       We review de novo the district court’s decision to dismiss for lack of standing. Beck

v. McDonald, 848 F.3d 262, 269 (4th Cir. 2017).

       Article III of the Constitution limits the jurisdiction of the federal courts to “Cases”

and “Controversies.” U.S. Const. art. III, § 2. “One element of the case-or-controversy

requirement is that plaintiff[] must establish that [she] ha[s] standing to sue.” Clapper v.

Amnesty Int’l USA, 133 S. Ct. 1138, 1146 (2013) (internal quotation marks omitted).

Article III standing is present if the plaintiff establishes that she “(1) suffered an injury in

                                               2
fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is

likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct.

1540, 1547 (2016). This appeal concerns injury in fact, “the first and foremost of

standing’s three elements.” Id. (internal quotation marks and alteration omitted).

       The injury in fact requirement is not limited to financial or economic losses. Pender

v. Bank of Am. Corp., 788 F.3d 354, 366 (4th Cir. 2015). Rather, an injury in fact is present

if the plaintiff “show[s] that . . . she suffered an invasion of a legally protected interest that

is concrete and particularized and actual or imminent, not conjectural or hypothetical.”

Spokeo, Inc., 136 S. Ct. at 1548 (internal quotation marks omitted).              To qualify as

“particularized,” an injury “must affect the plaintiff in a personal and individual way.” Id.

(internal question marks omitted). To qualify as “concrete,” an injury “must be de facto;

that is, it must actually exist.” Id. (internal quotation marks omitted). “‘Concrete’ is not,

however, necessarily synonymous with ‘tangible,’” and intangible injuries nevertheless

may qualify as concrete. Id. at 1549.

       As injury in fact is a constitutional requirement, “Congress cannot erase Article III’s

standing requirements by statutorily granting the right to sue to a plaintiff who would not

otherwise have standing.” Id. at 1547-48 (internal quotation marks omitted). Indeed,

“Article III standing requires a concrete injury even in the context of a statutory violation”;

a “bare procedural violation, divorced from any concrete harm,” is not sufficient to satisfy

the injury in fact requirement. Id. at 1549.

       Blibaum’s Rule 12(b)(1) motion raised a facial challenge to subject matter

jurisdiction over Ben-Davies’ FDCPA claim. See Kerns v. United States, 585 F.3d 187,

                                                3
192 (4th Cir. 2009). Thus, in evaluating the district court’s order, this court affords

Ben-Davies “the same procedural protection as [s]he would receive under [Fed. R. Civ. P.]

12(b)(6) consideration” and takes “as true” the facts alleged in her complaint. Id. (internal

quotation marks omitted). Additionally, under Rule 12(b)(6), we consider documents

explicitly incorporated into the complaint by reference, as well as documents submitted by

a movant (that were not attached to or expressly incorporated into the complaint) that do

not conflict with the allegations and that are integral to the complaint and authentic. Goines

v. Valley Cmty. Servs. Bd., 822 F.3d 159, 164-66 (4th Cir. 2016).

                                              B.

       The FDCPA protects consumers from abusive and deceptive debt collection

practices. United States v. Nat’l Fin. Servs., Inc., 98 F.3d 131, 135 (4th Cir. 1996). A “debt

collector” is “any person who uses any instrumentality of interstate commerce or the mails

in any business the principal purpose of which is the collection of any debts, or who

regularly collects or attempts to collect, directly or indirectly, debts owed or due or asserted

to be owed or due another.” 15 U.S.C. § 1692a(6). A “debt” is “any obligation or alleged

obligation of a consumer to pay money arising out of a transaction in which the money,

property, insurance, or services which are the subject of the transaction are primarily for

personal, family, or household purposes.” Id. § 1692a(5). A “consumer” is “any natural

person obligated or allegedly obligated to pay any debt.” Id. § 1692a(3).

       The FDCPA prohibits a debt collector from using “any false, deceptive, or

misleading representation or means in connection with the collection of any debt.” Id.

§ 1692e.   In this regard, the FDCPA prohibits “[t]he false representation of . . . the

                                               4
character, amount, or legal status of any debt.” Id. § 1692e(2)(A). An erroneous statement

of the amount of a debt owed qualifies as misleading or deceptive under the FDCPA. See

Miljkovic v. Shafritz & Dinkin, P.A., 791 F.3d 1291, 1306 (11th Cir. 2015) (citing Kojetin

v. C U Recovery, Inc., 212 F.3d 1318, 1318 (8th Cir. 2000) (per curiam)). The FDCPA

also prohibits debt collectors from “us[ing] unfair or unconscionable means to collect or

attempt to collect any debt.” Id. § 1692f. This section prohibits “[t]he collection of any

amount (including any interest, fee, charge, or expense incidental to the principal

obligation) unless such amount is expressly authorized by the agreement creating the debt

or permitted by law.” Id. § 1692f(1). To trigger civil liability against a debt collector, a

consumer need only prove one violation of the FDCPA. Id. § 1692k(a).

                                             II.

       After review of the record and the parties’ briefs in light of the foregoing, we

conclude that Ben-Davies established an injury in fact under Article III for her claim under

the FDCPA. Ben-Davies alleged that she was a consumer, that Blibaum acted as a debt

collector, and that Blibaum attempted to collect from her a debt arising out of a state court

judgment by demanding payment of an incorrect sum based on the calculation of an interest

rate not authorized by law. This was not a case where the plaintiff simply alleged “a bare

procedural violation [of the FDCPA], divorced from any concrete harm.” Spokeo, Inc.,

136 S. Ct. at 1549. Indeed, Ben-Davies’ complaint alleged that, as a “direct consequence”

of Blibaum’s alleged violations of the FDCPA’s proscribed practices, she “suffered and

continues to suffer” actually existing intangible harms that affect her personally:

“emotional distress, anger, and frustration.” Ben-Davies thus sufficiently established the

                                             5
existence of an injury in fact, * and Blibaum has not asserted that such an injury is anything

other than traceable to its alleged violations of the FDCPA and could not be redressed by

a favorable judicial decision.

                                             III.

       Accordingly, we vacate the district court’s judgment and remand for further

proceedings consistent with this opinion. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                             VACATED AND REMANDED




       *
        We reject as wholly meritless Blibaum’s reliance on the district court’s August 31,
2016, order in Alston v. Experian Info. Sols., Inc., No. 8:15-cv-03558-PJM (D. Md.), to
support the ruling by the district court in this case. Further, Blibaum’s conveyance to Ben-
Davies of an offer to settle and her non-payment on the state court judgment are not factors
supporting the conclusion that she suffered no injury as a consequence of Blibaum’s
alleged communication to her of inaccurate information regarding the amount of the debt
and demand of payment calculated based on an improper interest rate. Cf. Spokeo, Inc.,
136 S. Ct. at 1549-50.

                                              6